  USDC IN/ND case 1:18-cv-00357-HAB document 22 filed 08/20/19 page 1 of 2


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION



DAVID MACY,                                   Case No. 1:18-cv-00357-HAB
              Plaintiff,
                                              STIPULATION FOR DISMISSAL
       v.                                     WITH PREJUDICE

USAA SAVINGS BANK,
             Defendant.


       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff David Macy and

Defendant USA Savings Bank (“USAA SB”), by and through undersigned counsel,

hereby stipulate that this action and all claims and defenses asserted therein be dismissed

with prejudice as to USAA SB. The parties have further stipulated that each party shall

bear their own attorneys’ fees, costs, and expenses.

       Respectfully submitted this 20th day of August 2019.

                                               Benesch Friedlander Coplan & Aronoff,
 PRICE LAW GROUP, APC
                                               LLP

 By: /s/ David A. Chami                        By: /s/ David M. Krueger
 David A. Chami, Esq. (AZ #027585)             David M. Krueger (OH #0085072)
 8245 N 85th Way                               200 Public Square, Suite 2300
 Scottsdale, AZ 85258                          Cleveland, OH 44114
 T: (818) 600-5515                             T: (216) 363-4500 x4683
 F: (818) 600-5415                             F: (216) 363-4588
 david@pricelawgroup.com                       dkrueger@beneschlaw.com

 Attorneys for Plaintiff,                      Attorneys for Defendant,
 David Macy                                    USAA Savings Bank


                                           -1-         STIPULATION FOR DISMISSAL WITH PREJUDICE
  USDC IN/ND case 1:18-cv-00357-HAB document 22 filed 08/20/19 page 2 of 2


                             CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2019, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter. Since none of the attorneys of record are non-ECF

participants, hard copies of the foregoing have not been provided via personal delivery or

by postal mail.


                                                 PRICE LAW GROUP, APC


                                                 /s/ Lia Ruggeri
                                                 Lia Ruggeri




                                           -2-         STIPULATION FOR DISMISSAL WITH PREJUDICE
